Wade, 0. J.
1. Aside from other questions, construing the suit brought in the justice’s court as contended for by the plaintiff and most favorably to him, it was an action by a member of an unincorporated fraternal association, to recover dues paid by him to his partners in the association in accordance with the rules of the partnership, because his membership therein had been terminated at their option and against his will. Generally, such a suit can not be maintained, except for an accounting in a court of equity. Bennett v. Woolfolk, 15 Ga. 213; Prentice v. Elliott, 72 Ga. 154; King v. Courson, 57 Ga. 11; Gilbert v. *392Crystal Fountain Lodge, 80 Ga. 284 (4 S. E. 905, 12 Am. St. R. 255); Paulk v. Creech, 8 Ga. App. 738 (70 S. E. 145). In this suit nothing is alleged to take it out of the usual rule. See Miller v. Freeman, 111 Ga. 654 (36 S. E. 961, 51 L. R. A. 504).
Decided June 27, 1917.
Certiorari; from Muscogee superior court—Judge Munro. December 30, 1916.
Ed. Wohlwender, Paul Blanchard, for plaintiff.
2. The judge of the superior court did not err in overruling the petition . for certiorari.

Judgment affirmed.


George andLulce, JJ., concur.